                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

UNITED STATES OF AMERICA                      )
                                              )
      v.                                      ) CASE NO. 2:19-cr-433-RAH
                                              )
MONTE CLAYTON LYNCH                           )

                   MEMORANDUM OPINION and ORDER

      On March 17, 2020, the Chief Judge of the Middle District of Alabama

entered a General Order in response to the outbreak of Coronavirus Disease 2019

(COVID-19), and the rapidly evolving threat to health and safety posed by the

outbreak, that continued all jury trials, including this criminal trial, for 30 days

pending further Order of the Court. IN RE: COVID-19, 2:20-mc-3910-ECM, Doc.

2 (March 17, 2020). The Chief Judge also issued an Order on March 18, 2020

restricting access to Courthouses in the Middle District of Alabama. (Id. at Doc.

3.) Jury selection and trial previously were set in this case on the term of court

commencing on April 13, 2020.

       The Speedy Trial Act excludes from certain of its computations any delay

resulting from a continuance granted by the Court based on its “findings that the

ends of justice served by” granting the continuance “outweigh the best interest of

the public and the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). To be

effective at rendering the time excludable, the Court must “set[] forth, in the record
of the case” the reasons for its “ends of justice” determination. Id. Appellate courts

have enforced “with procedural strictness” the rule regarding such findings. United

States v. Ammar, 842 F.3d 1203, 1206 (11th Cir. 2016) (applying Zedner v. United

States, 547 U.S. 489 (2006)).

      The Chief Judge made an ends-of-justice finding in the General Order and set

forth the reasons for that finding. IN RE: COVID-19 at 1-2. Moreover, the Chief

Judge made clear that, due to the unprecedented nature of the Public Health

Emergency caused by the COVID-19 virus, the ends-of-justice finding and the

supporting reasons applied equally to “any” defendant currently pending

adjudication of guilt in this District, including Defendant Lynch. Id.

      In light of the Speedy Trial Act’s admonition that such findings and reasons

be “set[] forth, the record of the case,” 18 U.S.C. § 3161(h)(7)(A), the Court adopts

the General Order, its findings, and its reasons into the record of this case. The

Court also notes that other reasons individually attributable to this case may further

support the ends-of-justice finding. The Court reserves the right to set forth any

such findings in the future. 18 U.S.C. § 3161(c)(1). In light of the current COVID-

19 pandemic, and for good cause, the Court finds that the ends of justice served by

granting a continuance of this trial outweigh the best interest of the public and the

Defendant in a speedy trial. Thus, for good cause, it is

      ORDERED as follows:
(1) Jury selection and trial are CONTINUED from April 13, 2020 to the criminal

   term of court commencing on May 11, 2020 at 10:00 a.m. in Montgomery,

   Alabama. All deadlines tied to the trial date are adjusted accordingly.

(2) The United States Magistrate Judge shall conduct a pretrial conference prior

   to the May trial term.

   DONE, this 24th day of March, 2020.


                                       /s/ R. Austin Huffaker, Jr.
                            R. AUSTIN HUFFAKER, JR.
                            UNITED STATES DISTRICT JUDGE
